DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/28/2022 has been entered.
 EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Subaru Kanesaka (#69,757) on 5/11/2022.
The application has been amended as follows: 

Claim 1 (currently amended): A manufacturing method for a ceramic matrix composite having a woven fabric that has a plurality of fiber bundles containing one of first components selected from alumina, mullite, and SiC and a matrix containing one of second components selected from alumina, mullite, and SiC and is disposed in a gap between the plurality of fiber bundles, the method comprising: 
a green body formation step of forming a green body by infiltrating the woven fabric with a polymer blend including a polymer having -Al-O- linkage and a polymer having -Al-O-Si-O linkage as a precursor of the matrix and performing sintering; and 
a densification step of further infiltrating the green body with the polymer blend and performing sintering, 
wherein the densification step includes 
an infiltration step of further infiltrating the green body with the polymer blend to form an infiltrated green body, 
a drying step of drying the infiltrated green body to form a dried green body, 
after the drying step, a steam treatment step of leaving the dried green body under a saturation water vapor pressure to increase infiltration of the polymer blend into the dried green body by intermolecular condensation of adjacent oxo groups in the polymer blend and intramolecular condensation of the oxo groups in the polymer blend to form [[the]]a crosslink containing –Al-O-Al- linkages and a three-dimensional network, thereby, forming a treated green body, 
a first determination step of determining whether or not the steam treatment is sufficiently progressing in the treated green body, and 
a sintering step of sintering the treated green body,
 after the steam treatment step, in response to the steam treatment being determined not sufficiently performed in the first determination step, the infiltration step, the drying step, and the steam treatment step are repeated, and in the sintering step, the treated green body for which the infiltration step, the drying step, and the steam treatment step have been repeated a plurality of times is calcined.
Claim 4 (currently amended): The manufacturing method for a ceramic matrix composite according to claim 1,
wherein the woven fabric has a sizing agent that covers a periphery of the plurality of fiber bundles, and
the method further comprises an interface coating formation step of forming an interface
coating on the plurality of fiber bundles 
atmosphere to modify the sizing agent, before the green body formation step.

Reasons for Allowance
Claims 1 and 3-5 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The closest prior art references of record are: Levi ("Processing and Performance of an All-Oxide Ceramic Composite, 1998, see NPL made of record in the action dated 10/15/2020) modified by Davidovits (US 4,888,311), Strickler (US 7,897,170), and Riman (US 2014/0093659).
Regarding claim 1, Levi page 2078-2079 describe a process of infiltrating a mullite/alumina fiber with a mullite slurry and sintering. Levi continues the process with a further impregnation step, drying step, and final sintering step such that Levi meets the claimed,  a manufacturing method for a ceramic matrix composite having a woven fabric that has a plurality of fiber bundles containing one of first components selected from alumina, mullite, and SiC and a matrix containing one of second components selected from alumina, mullite, and SiC and is disposed in a gap between the fiber bundles, the method comprising: a green body formation step of forming a green body by infiltrating the woven fabric with a precursor of the matrix and performing sintering; and a densification step of further infiltrating the green body and performing sintering, wherein the densification step includes an infiltration step of further infiltrating the green body to form an infiltrated green body, a drying step of drying the infiltrated green body to form a dried green body and a sintering step of sintering the treated green body.
A notable distinction between Levi and claim 1 is that Levi does not use an additional polysialate-type polymer blend during the infiltration process and does not meet the claimed, polymer blend including a polymer having -Al-O- linkage and a polymer having -Al-O-Si-O- linkage. Likewise, Levi does not need as steam treatment step to cure the polymer and does not describe after the drying step, a steam treatment step of leaving the dried green body under a saturation water vapor pressure to increase infiltration of the polymer blend into the dried green body by intramolecular condensation of adjacent oxo groups in the polymer blend and intramolecular condensation of the oxo groups in the polymer blend to form the crosslink containing –Al-O-Al- linkages and a three-dimensional network, thereby, forming a treated green body. 
Davidovits describes a similar process to claim 1 where a ceramic fiber and filler particles are impregnated with a poly(sialate)/poly(sialatesiloxo) polymer blend and then subjected to hydrothermal polycondensation, see Davidovits claim 1 and col. 2 lines 16-31. Strickler describes polycondensation and intermolecular condensation as described by Davidovits can be accomplished through steam treatment, see Strickler col. 8 lines 21-35. Davidovits col. 2 lines 55-60 suggest a three-dimensional framework is formed from the polycondensation process and Strickler col. 8 lines 28-35 describes neighboring hydroxyl groups are condensed, but refers to -Si-O-Si- linkages and neither Davidovits or Strickler explicitly describes both intramolecular condensation and intermolecular condensation to form Al-O-Al- linkages. Polycondensation of a poly(sialate)/poly(sialatesiloxo) blend would imply intermolecular linkages are formed between the poly(sialate) and poly(sialatesiloxo) molecules but does not explicitly describe intramolecular linkages are formed. Strickler would not yield -Al-O-Al- linkages using a polymer that does not contain aluminum. Therefore, Strickler and Davidovits do not explicitly meets the claimed, intramolecular condensation of adjacent oxo groups in the polymer blend and intramolecular condensation of the oxo groups in the polymer blend to form the crosslink containing –Al-O-Al- linkages and a three-dimensional network.
Finally, though Levi describes repeating infiltration and repeats the steps of infiltration, drying, and sintering, but does not describe repeating steam treatment or a first determination step of determining whether or not the steam treatment is sufficiently progressing in the treated green body, after the steam treatment step, in response to the steam treatment being determined not sufficiently performed in the first determination step, the infiltration step, the drying step, and the steam treatment step are repeated. Davidovits and Strickler also do not describe a determination step.
Riman describes a process of forming a ceramic body by infiltrating a porous matrix with an infiltration medium. Riman [0152] describes a process where a sample is autoclaved with steam and the autoclaving is repeated to infiltrate the sample. Although the steam treatment step in Riman is also used to infiltrate a sample, no determination step is performed regarding the effectiveness of the steam treatment. Additionally, Riman [0153] describes drying occurs after the steam treatment, contrary to the claimed, after the drying step, a steam treatment step. Therefore, Riman does not meet the claimed, a first determination step of determining whether or not the steam treatment is sufficiently progressing in the treated green body, after the steam treatment step, in response to the steam treatment being determined not sufficiently performed in the first determination step, the infiltration step, the drying step, and the steam treatment step are repeated. 
Therefore, none of the cited references explicitly meet all the limitations of claim 1, including a first determination step of determining whether or not the steam treatment is sufficiently progressing in the treated green body, after the steam treatment step, in response to the steam treatment being determined not sufficiently performed in the first determination step, the infiltration step, the drying step, and the steam treatment step are repeated and intramolecular condensation of adjacent oxo groups in the polymer blend and intramolecular condensation of the oxo groups in the polymer blend to form the crosslink containing –Al-O-Al- linkages and a three-dimensional network. Claims 1 and 3-5 are allowed. 
Response to Arguments
Applicant’s arguments, filed 3/28/2022, with respect to claim 1 have been fully considered and are persuasive.  The rejection of 1/4/2022 has been withdrawn. 
Applicant argues that the linkages formed by Strickler are -Si-O-Si- and do not meet the claimed -Al-O-Al- linkages. Examiner agrees that neither Davidovits or Strickler specifically describe intramolecular condensation resulting in -Al-O-Al- linkages.  Applicant presents further arguments regarding the silane compounds of Strickler being easily oxidizes and irritants. Examiner does not find these arguments to be persuasive but are moot since the rejection has been withdrawn. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTORIA BARTLETT whose telephone number is (571)272-4953.  The examiner can normally be reached on Monday - Friday 8:00 am-5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Zhao can be reached on 571-270-5343.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/V.B./Examiner, Art Unit 1744                                                                                                                                                                                                        

/MICHAEL M. ROBINSON/Primary Examiner, Art Unit 1744